Citation Nr: 0617003	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  02-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices in Washington, DC, Huntington 
Virginia, and Roanoke Virginia.

In December 2003 the Board determined that the veteran had 
disagreed with the initial 10 percent rating assigned his 
right knee disability when service connection was granted.  
The issue was therefore remanded to the RO for issuance of a 
statement of the case (SOC).  A spine examination request was 
transmitted by the Appeals Management Center (AMC) in 
Washington DC in February 2005, listing the "rated 
disabilities" as including "Knee Prosthesis  30%."  The 
SOC was issued in June 2005, explaining why the current 10 
percent rating would not be raised.  In October 2005 a 
statement was received from the veteran indicating his right 
knee had been rated 40 percent disabling after his total knee 
replacement; that he agreed with this; and that he thought 
the matter was closed.

Since the veteran did not perfect his appeal by filing a 
substantive appeal with respect to the right knee rating, the 
Board will not address this issue.  Nevertheless, the Board 
may revisit the matter if it is later determined that the 
right knee is still rated at 10 percent, which is what the 
documentation currently in the claims folder suggests, and 
that the veteran was erroneously informed otherwise by VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2004, the veteran submitted a VA Form 21-4142 
and a statement from Dr. Madden at the Commonwealth 
Orthopaedics and Rehabilitation.  In October 2005, the 
veteran submitted a VA Form 21-4142 that reflected ongoing 
treatment from Dr. Madden at the Commonwealth Orthopaedics 
and Rehabilitation.  The RO 


has not attempted to obtain the clinical records associated 
with the medical care provided to the veteran by Dr. Madden.  
These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his lumbar 
spine disability.  After securing the 
necessary release, the RO should obtain 
these records.  These records should 
include records from Dr. Madden at the 
Commonwealth Orthopaedics and 
Rehabilitation that date from April 2001 
to the present.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If necessary, any additional 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





